Citation Nr: 9923087	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss. 

3.  Entitlement to service connection for loss of visual 
acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 7, 1942, to 
November 20, 1942. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that:  In May 1947, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a spinal puncture, to include a back disorder; 
and, in a decision of August 1994, the Board found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen the claim; the RO found that 
the additional evidence was not new and material, and the 
current appeal on that issue ensued.  

The Board also notes that a rating decision in November 1993 
denied entitlement to service connection for hearing loss; 
the veteran was duly notified of the decision; he did not 
file a timely notice of disagreement and a timely substantive 
appeal, and the decision became final.  Thereafter, he 
submitted additional evidence in an attempt to reopen the 
claim for service connection for hearing loss; the RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.  





FINDINGS OF FACT

1.  In August 1994, the Board of Veterans Appeals found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  

2.  Additional evidence concerning the veteran's back 
submitted since August 1994 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.  

3.  An unappealed RO decision in November 1993 denied 
entitlement to service connection for hearing loss.  

4.  Additional evidence submitted since November 1993 is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for hearing loss.  

5.  A refractive error, which is not a disease or disability 
for VA compensation purposes, was present upon entry into 
service; there is no medical evidence to show that the 
veteran sustained an eye injury or developed an eye disease 
while on active duty, and there is no medical evidence of a 
nexus between a current eye disorder and any incident of 
service.  


CONCLUSIONS OF LAW

1.  A decision of the Board of Veterans' Appeals in August 
1994, finding that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 3.104(a) (1998).  

2.  Additional evidence presented or secured since August 
1994 is not new and material, and the veteran's claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  A rating decision in November 1993, denying entitlement 
to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).  

4.  Additional evidence presented or secured since November 
1993 is not new and material, and the veteran's claim for 
service connection for hearing loss is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  The claim of entitlement to service connection for loss 
of visual acuity is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

The law provides that, except as provided in Section 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 

209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received, under 38 C.F.R. § 3.156(a).  Second, if 
new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, VA must 
determine whether the claim is well grounded, under 
38 U.S.C.A. § 5107(a).  In making that determination, all of 
the evidence of record is to be considered and presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-6 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met.  

I.  The Back

The veteran contends that he has had back pain since he 
underwent a spinal tap in service.  

Service medical records disclose that, almost immediately 
after entrance upon active service, the veteran was 
hospitalized at a service department facility and remained in 
the hospital until he was separated from service.  He had 
exhibited a generalized tremor of the body and an abnormal 
gait.  His father was interviewed and stated that the veteran 
had been like that since childhood and that the veteran was 
nervous.  The veteran's father indicated that the veteran 
should not have been accepted into service.  

On November 6, 1942, a spinal puncture was performed.  The 
spinal fluid was found to be clear.  It was reported that the 
veteran was crying and generally hysterical throughout the 
procedure, begging not to be hurt.  Service medical records 
are negative for any complications of the spinal puncture.  

A Certificate of Disability for Discharge dated November 20, 
1942, stated that the reason for the veteran's discharge was 
psychoneurosis, tension state, chronic, severe, with mental 
deficiency.  

In a statement of October 1945, the veteran said that "the 
Army doctors drained my spine and it left my back in a bad 
condition."  

In May 1947, the Board denied entitlement to service 
connection for residuals of a spinal puncture on the basis 
that medical evidence did not show any residual disability 
from the spinal tap procedure in service.  

In a decision of April 1948, the Board found that additional 
evidence submitted, which related primarily to the veteran's 
mental state and his claim for service connection for an 
acquired psychiatric disorder, was not new and material, and 
the veteran's claim of entitlement to service connection for 
residuals of a spinal puncture was not reopened.  

Thereafter, the veteran submitted more evidence in repeated 
attempts to reopen his claim for service connection for a 
back disorder.  The evidence consisted of:  Statements by the 
veteran, his wife, and other relatives and friends; and 
statements by physicians.  The veteran's statements were 
cumulative of his prior contention that the spinal puncture 
had resulted in a back disorder.  The statements by the other 
lay persons did not demonstrate that the veteran had a 
chronic postservice back disorder.  

In June 1949, Leo L. Spears, D.C., a chiropractor, stated 
that he had treated many people who had been damaged by 
spinal punctures.  He provided no specific information 
concerning the veteran.

In March 1965, Harold A. Rosier, M.D., reported that the 
veteran complained of "catches in back and also stiffness and 
soreness since 1942."  Dr. Rosier's findings included 
limitation on forward bending of the back.  The impression 
was protrusion of the L5 - S1 intervertebral disc.  
In November 1967, H. Don Morgan, D.O., reported that the 
veteran had been his patient for five years.  Dr. Morgan 
stated that the veteran had had constant pain, 

radiating to the lower extremities, since a spinal tap while 
he was in the Army.  In January 1969, Dr. Morgan reported 
that the veteran told him at his first visit in September 
1962 that the radiating back pain had been a chronic 
condition since the spinal tap in service.  

In a remand decision of April 1993, the Board requested that 
the veteran be hospitalized at a VA medical center for a 
period of observation and evaluation, and, in June 1993, the 
veteran was admitted to a VA facility.  Diagnostic studies 
included X-rays, an MRI (magnetic resonance imaging), an 
electromyogram (EMG), and nerve conduction studies.  
Neurologists found that the veteran's back symptoms were 
related to degenerative joint disease, and the impression was 
complaints of low back pain with a clinical suggestion of S1 
radiculopathy on the right side.  X-rays, the MRI, and 
laboratory results showed significant degenerative disease, 
with no suggestion of disc herniation or root impingement.  
The EMG was negative for disease of L5 - S1 nerve roots.  As 
there was no spinal stenosis, the neurologists did not think 
that the veteran had neurogenic claudication.  There was no 
evidence of arachnoiditis to suggest nerve root damage 
secondary to a procedure on myelogram.  There was evidence of 
current spinal disease which was independent of any possible 
disease which had occurred earlier, and so it was difficult 
to answer the question as to whether a lumbar puncture had 
produced any symptoms.  The discharge diagnoses included 
degenerative joint disease and narrowing of the lumbar spine.  

In a decision of August 1994, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disability.  The 
Board noted that lumbar disc disease was first reported in 
March 1965 (over 22 years after the veteran's separation from 
service) by Dr. Rosier, who indicated that the onset of 
symptoms had been in 1942, a statement based apparently only 
on the history provided the veteran.  The Board also noted 
that a statement by O. J. Hagg, M.D., in February 1992, that 
he had treated the veteran for back pain since the 1950s, did 
not provide any information about the occurrence of any back 
injury in service.  The veteran did not appeal the Board's 
August 1994 

decision to the United States Court of Appeals for Veterans 
Claims.  That decision of the Board is final.  38 U.S.C.A. 
§ 7104(b).

The additional evidence submitted since August 1994 includes 
written statements by the veteran, testimony by the veteran 
at a personal hearing by video conference before the 
undersigned in October 1998, and medical reports.  The 
veteran's statements and testimony essentially reiterate a 
statement that he had made over the years to the effect that, 
after the spinal puncture in November 1942, as he was walking 
back to his hospital ward, he fell over, and he has had back 
pain since that time.  The Board finds that that testimony is 
not "new," in that it simply repeats statements made by the 
veteran prior to the Board's decision of August 1994.  

The veteran also testified that:  He has been treated for 
back pain ever since separation from service; and his first 
post service treating physician was a Dr. Andy.  Prior to the 
Board's decision of April 1948, the record contained two 
reports dated in May 1947 and December 1947 by Dr. W. T. 
Andy, who stated that he had treated the veteran from 1940 to 
1942 and in 1947 for psychoneurosis.  Dr. Andy's reports did 
not refer to a back disorder.  The Board therefore finds that 
the veteran's testimony in October 1998 that Dr. Andy treated 
him soon after his separation from service for back 
complaints is, in light of Dr. Andy's 1947 reports, not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disorder.  

The additional evidence also includes a report by Robert M. 
Simpson, M.D., an orthopedic surgeon, dated in 1986, stating 
that the veteran had acute musculoskeletal strain and a 
possible underlying disc herniation, with left-sided 
radiculopathy.  The Board finds that Dr. Simpson's report is 
not new, as evidence which was of record in August 1994 
established that the veteran had a back disorder at that 
time.  

The additional evidence also includes two reports dated in 
August 1997 by Ronald E. Woosley, M.D., a neurologic surgeon, 
who saw the veteran at the request 

of another physician.  Dr. Woosley reported that the veteran 
had longstanding back and leg pain, the etiology of which was 
uncertain.  An MRI showed multilevel degenerative disc 
disease.  Dr. Woosley stated that the veteran was obsessed 
with the idea that a spinal tap had caused his back problems, 
but Dr. Woosley did not agree with that idea.  The Board 
finds that Dr. Woosley's report is new, but it is not 
material, because it does not support, but rather 
contradicts, the veteran's contention that a current back 
disorder is related to a spinal puncture in service in 1942.  

Finally, the additional evidence submitted since August 1994 
includes a report dated in March 1998 by Harold R. Culver, 
D.C., a chiropractor.  Dr. Culver indicated that he was 
responding to a letter from the veteran.  He did not indicate 
that he had reviewed the veteran's service medical records or 
the postservice medical reports in the veteran's claims file.  
Dr. Culver stated that spinal taps in the early war years 
were crude and dangerous, and "it is quite possible that a 
spinal nerve was damaged," causing permanent back pain.  The 
Board finds that Dr. Culver's statement is new, but it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder, because it provides no clinical findings or 
scientific rationale to rebut the findings of a team of 
neurologists during the veteran's hospitalization in 1993.  
As noted above, during the period of observation and 
evaluation in June 1993, an EMG was negative for disease of 
the L5 - S1 nerve roots and there was no evidence of 
arachnoiditis to suggest nerve root damage.  

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.104(a), 3.156(a).  




II.  Hearing Loss

At the time of the rating decision in November 1993, which 
denied entitlement to service connection for hearing loss, 
the evidence on that issue included:  The veteran's service 
medical records; a report of a period of observation and 
evaluation 

at a VA medical center in June 1993; and the veteran's 
request in September 1993 that VA consider his current 
hearing loss service connected.  

The veteran's service medical records contain a report of an 
examination for induction in August 1942, which show that his 
hearing was 20/20, bilaterally, or normal.  The veteran was 
on active duty for approximately six weeks, almost all of 
which he spent as a patient in a hospital.  He did not 
undergo audiometric testing.  

During VA hospitalization in June 1993, an audiological 
examination revealed hearing loss.  

The additional evidence added to the record since November 
1993 concerning hearing loss includes a report in August 1997 
by Dr. Ronald E. Woosley, a neurologic surgeon, that the 
veteran had significant decreased hearing.  The Board finds 
that Dr. Woosley's report is not new, as testing in 1993 had 
shown hearing loss.  

The additional evidence also includes the report of a VA 
audiological examination in June 1997, which did not contain 
an opinion as to the time of onset of the veteran's current 
hearing loss.

The Board finds that the additional evidence presented or 
secured since November 1993 is neither new nor material and, 
therefore, does not warrant reopening the claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), § 3.156(a).  


III.  Loss of Visual Acuity

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before 

acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  

Refractive error of the eyes is not a disability under 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (1998).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by law or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates a present disorder 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493 (1997).  

With regard to the veteran's visual acuity, his service 
medical records disclose that, at an examination for 
induction in August 1942, his vision, with or without 
correction, was 20/50 in the right eye, and 20/20 in the left 
eye.  It was noted in the summary of defects that the veteran 
had defective vision in the right eye, which would not 
correct; there was no pathology of the eye; there was only a 
slight error of refraction.  Subsequent service medical 
records are negative for any disease of or injury to either 
eye, and the veteran has not submitted any evidence showing 
that his loss of visual acuity is attributable to any cause 
other than refractive error.  

The veteran's claim of entitlement to service connection for 
loss of visual acuity is not well grounded, because there is 
no evidence of an injury to or disease of the eyes during 
service, and there is no medical evidence of any current 
abnormality of the eyes other than refractive error.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because the evidence 
does not show that the veteran had a chronic eye condition in 
service and since service for which service connection might 
be granted.  38 C.F.R. § 3.303(c).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for loss of visual acuity "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the appeal on that issue is denied.  


New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the appeal on that issue is denied.  

A well-grounded claim not having been submitted, service 
connection for loss of visual acuity is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

